Citation Nr: 0844723	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1976 and from December 4, 1990 to May 10, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts in essence that he has a current right 
ankle disability that is related to an in-service injury that 
took place during his first period of service.  Service 
medical records confirm the occurrence of this injury.  As 
such, the Board finds that a VA examination is necessary to 
determine whether it is at least as likely as not that the 
veteran's has a skin disability that is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In addition, in January 2007, the veteran reported that he 
received treatment at the Mountain Home, Tennessee, VA 
Medical Center.  The most recent treatment records from that 
facility are dated from May 2001 to August 2002.  Thus, VA 
treatment records dated since August 2002 have not been 
obtained.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA medical center in 
Mountain Home, Tennessee, dated since 
August 2002.  

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
ankle disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any right 
ankle disability found to be present 
had its onset in or is related to 
service.  In doing so, the examiner 
must acknowledge any report of a 
continuity of ankle symptoms as well as 
the in-service notation of treatment 
for a right ankle problems.  All 
findings should be set forth in a 
legible report.  

3.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue an SSOC 
and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

